Citation Nr: 0914594	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  03-25 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus, currently rated as 10 percent disabling.

2.  Entitlement to a compensable rating for the residuals of 
an amputation of the tip of the left fifth finger.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1978 to December 
1992, with additional unverified service of 6 years, 10 
months, and 17 days.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office that denied the 
Veteran's claims for compensable ratings for his bilateral 
pes planus and the residuals of the amputation of the tip of 
his left fifth finger.  By a May 2003 rating decision, the RO 
increased the disability rating for the pes planus from 0 to 
10 percent disabling, effective July 3, 2002, but continued 
the denial of his claim for a compensable rating for the 
amputation.  In January 2007, the Board remanded the claims 
for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran uses orthotic inserts in his shoes and has 
complaints of pain and fatigue on manipulation and use of the 
feet.  There is no objective evidence of tenderness, or 
accentuated pain, of marked deformity of either foot, 
swelling of the feet on use, or characteristic callosities.

3.  The Veteran has a partial amputation of the distal tip of 
the left fifth finger.  There is no loss of bone; the nail is 
intact and healthy.  He has normal range of motion of the 
finger and normal grip strength.  The Veteran is able to 
appose the thumb and fifth finger.  There is no evidence of 
weakness, fatigability, incoordination, or pain on use; the 
disability does not produce loss of function of the Veteran's 
left hand.



CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 10 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.71, 4.71a, 
Diagnostic Codes (DCs) 5276, 5284 (2008).

2.  Criteria for a compensable rating for the residuals of 
the amputation of the tip of the left fifth finger have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.16, 4.31, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; and (3) of the information and 
evidence that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (2008); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  With respect to a claim seeking increased 
compensation for an already service-connected disability, 38 
U.S.C.A. § 5103(a) requires that VA notify the claimant that 
he/she must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life in order to substantiate 
the claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria that would not be 
satisfied by the demonstration of a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
Id.  Additionally, the claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.; see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Finally, 
the notice must provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. Id.

In the present case, notice was provided to the Veteran in 
September 2002, prior to the initial AOJ decision on his 
claims.  This letter informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  The Board 
acknowledges that this notice letter did not fully meet the 
requirements set forth in Vazquez-Flores, creating a 
presumption of prejudice to the Veteran.  This error, 
however, did not affect the essential fairness of the 
adjudication.  Specifically, the Veteran was advised in the 
pre-adjudicatory notice that he must provide evidence 
demonstrating a worsening or increase in the severity of his 
disabilities, and that such information could include 
different types of medical and lay evidence and statements 
from people with personal knowledge of his symptoms.  In 
addition, he was notified that it was his responsibility to 
support the claims with appropriate evidence.  The Veteran 
responded to the notice sent and identified medical evidence 
in connection with his claims, which indicates he 
affirmatively demonstrated his understanding of the need to 
provide VA with information and evidence to support his 
claims.  Further, the Veteran demonstrated actual knowledge 
that he needed to show the effect that the worsening of his 
service-connected disabilities had on his employment and 
daily life as he submitted statements indicating that his 
bilateral pes planus limited his employability to occupations 
that did not involve standing for prolonged periods, and that 
the amputation of the tip of his left fifth finger inhibited 
his ability to type, restricting his employability in fields 
that required the use of computers.  

Post-adjudication, the Veteran was sent a statement of the 
case in June 2003 that notified him of the Diagnostic Codes 
that contain the criteria of what is necessary to show 
entitlement to higher disability ratings for pes planus and 
the amputation.  
Furthermore, the June 2003 statement of the case advised the 
Veteran of what Diagnostic Codes were relevant to his claims 
and the rating criteria and the range of severity for each 
Diagnostic Code.  Thus, although the Veteran has not been 
given general notice that a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide a range of severity of a particular 
disability from 0 percent to as much as 100 percent, such 
lapse in notice is not prejudicial because the Veteran has 
been provided specific notice of the Diagnostic Codes 
applicable to his service-connected disabilities and the 
rating criteria and range of severity particular to those 
Diagnostic Codes.  Thus, the Board finds that any 
deficiencies in the pre-adjudicatory notices provided to the 
Veteran are nonprejudicial as the Veteran either had actual 
knowledge or a reasonable person could be expected to 
understand what was needed.  Consequently, the Board 
concludes the error was harmless.  See Medrano v. Nicholson, 
21 Vet. App. 165, 170 (2007); Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the Veteran and his 
service treatment records have been associated with the 
claims file.  VA outpatient treatment records have been 
obtained and the Veteran has not identified any private 
medical treatment received for the claimed conditions.  VA is 
only required to make reasonable efforts to obtain relevant 
records that the Veteran has adequately identified to VA. 
38 U.S.C.A. § 5103A(b)(1) (West 2002).  VA, therefore, has 
made every reasonable effort to obtain all records relevant 
to the Veteran's claims.  VA also offered the Veteran the 
opportunity to testify before the Board.  The Veteran, 
however, failed to appear for the scheduled hearing in 
September 2006.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO 
provided the Veteran with appropriate VA examinations in 
October 2002 and in October 2008.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the Veteran's pes planus and amputation of 
the left fifth finger since he was last examined.  As such, a 
remand is not required solely due to the passage of time 
since the most recent VA examination was prepared.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 
(2007);VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); 
cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  
Moreover, the Veteran has not reported receiving any recent 
treatment, and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The Board concludes there is 
sufficient evidence to rate the service-connected conditions.

Accordingly, the Board finds that VA has satisfied its duties 
to inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims.




Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claims when the disabilities may have 
been more severe than at other times during the course of the 
claims on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

A.  Bilateral Pes Planus

The Veteran's bilateral pes planus is rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5276, 
which provides for a 10 percent disability rating where the 
disability associated with pes planus is moderate, and is 
manifest by the weight-bearing line over or medial to great 
toe, inward bowing of the tendo Achilles, and pain on 
manipulation and use of the feet.  A 30 percent rating is 
warranted for severe bilateral pes planus, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, an indication of 
swelling on use, and characteristic callosities.  Finally, a 
maximum 50 percent evaluation is warranted for pronounced 
bilateral pes planus, manifest by marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances.

The Veteran asserts that his bilateral pes planus disability 
is more severe than the 10 percent rating reflects.  
Specifically, he asserts that because his pes planus 
prohibits him from engaging in occupations that require 
prolonged standing and walking, he is entitled to a rating in 
excess of 10 percent.  He describes experiencing pain and 
fatigue in both feet with prolonged use.

The Veteran underwent VA examination of his feet in October 
2002.  At the time of the examination, the Veteran reported 
that he had been using shoe inserts or wearing shoes with 
built-in arch supports in an effort to alleviate discomfort 
associated with his pes planus.  He described the primary 
difficulties associated with his pes planus as not being able 
to go for prolonged walks.  He stated that he ran two miles, 
daily, and that he experienced discomfort while running.  
Otherwise, he was able to carry out his normal activities.  
He denied a history of developing calluses, and also denied 
experiencing local swelling or redness over any of the joints 
of the feet.  He underwent left bunionectomy in November 
1994, with no adverse sequelae.

On physical examination, the Veteran was observed to walk 
with a normal gait.  He was able to walk on his heels as well 
as his tiptoes.  Bilateral pronation of the feet was noted 
with standing and on walking, although the midline fell 
through the feet and not medial to the feet on standing.  The 
pronation was of moderate degree with collapsing of the 
arches and slight pronation of the heels.  Inspection of the 
feet did not reveal any calluses or significant deformities.  
There was slight hammering of the toes noted.  There was no 
local redness or swelling anywhere over the feet.  There was 
no skin thickening anywhere over the feet.  The range of 
motion of both ankles was normal, as were the ranges of 
motion of the mid-feet and toes.  X-ray examination of the 
feet revealed bilateral pes planus with no evidence of other 
abnormalities.  The examiner determined that the Veteran's 
pes planus condition was stable.

Clinical records dated from January 2003 to October 2005 
demonstrate that the Veteran complained of pain associated 
with his pes planus on two occasions, in March 2004 and in 
August 2005, and on each occasion, he was referred for 
podiatric consult.  The Veteran failed to appear for the 
scheduled consultations on both occasions.  Accordingly, no 
additional evidence referable to his pes planus disability 
was obtained.  

In correspondence dated in February 2007 and May 2007, the 
Veteran was requested to submit or notify VA of any 
additional evidence pertinent to his claim.  The Veteran did 
not respond to either request.  Accordingly, there are no 
clinical records dated after October 2005 of record.  

The Veteran underwent a second VA examination of the feet in 
October 2008.  At that time, he described his current 
symptoms as mild, although he did note that he soaked his 
feet in Epsom salts three times per week for the purpose of 
relieving episodic soreness.  He stated that he had never 
undergone physical therapy on his feet, had not had any 
therapeutic injections on his feet, or surgery for pes 
planus.  He stated that his current occupation did not 
require him to be on his feet frequently.  He acknowledged 
that his symptoms flared somewhat after walking "one-half 
mile, or so" and became achy on a scale of 6 out of 10, 
which "[felt] more like tiredness."

Examination revealed a normal gait.  There was no erythema or 
swelling noted over either foot, and the toes were normally 
aligned.  The arch was flat and not flexible on manipulation 
or with heel or toe walk.  The os calcis attachment was 
vertical bilaterally.  There was no significant tenderness 
over the plantar fascia and only some mild soreness toward 
the heels in both feet.  Subtalar stress testing in both feet 
was normal with no abnormal motion or crepitus, and forefoot 
and midfoot manipulation was not painful.  The arch was not 
flexible with manipulation of either the mid- or forefoot.  
There was no evidence of altered weight bearing over the 
feet.  X-ray examination revealed collapse of the 
longitudinal arch with an increase in the right first 
metatarsal, compatible with mild pes planus deformity, 
bilaterally.  There were no acute osseous or joint 
abnormalities.  The joint articulations of the foot were 
congruent, and the soft tissues unremarkable.  The diagnosis 
was bilateral fixed pes planus with mild plantar fasciitis 
with reduced activity level currently.  The examiner 
determined that the Veteran had some limitation in activities 
involving walking more than one-half mile at a time but he 
was not otherwise limited in occupational or daily 
activities.

Following a complete review of the evidence as outlined 
above, the Board finds that the preponderance of the evidence 
weighs against the award of a rating in excess of 10 percent 
for bilateral pes planus.  Clinical records and the reports 
of VA examination demonstrate that the Veteran's bilateral 
pes planus is no more than moderate in severity.  X-ray 
examination in both October 2002 and October 2008 revealed 
only mild pes planus deformities.  There is no objective 
evidence of marked deformity, pain on manipulation and use 
accentuated, indication of swelling on use, or characteristic 
callosities.  On each VA examination it was noted that there 
was no evidence of swelling, calluses, or pain on 
manipulation.  While the evidence does show some deformity, 
in the form of hammertoes, the Veteran is not service-
connected for that disability.  Accordingly, the Board does 
not find any deformity associated with pes planus that 
qualifies as marked, entitling him to an increased rating.  
Finally, while the Veteran does have some pain on use, and 
tenderness to manipulation, the Board does not find that the 
evidence of record indicates that this rises to the level of 
accentuated as his disability has consistently been described 
as mild pes planus by the examining medical professionals.  
In this regard, the Board notes that on each examination the 
Veteran described pain primarily with prolonged walking, and 
on examination in October 2008, he described obtaining relief 
from his occasional soreness with the use of Epsom salts.  As 
none of the criteria for a finding of severe flat feet has 
been met, the Board concludes that a higher evaluation is not 
warranted for the Veteran's pes planus.

The Board also finds that the Veteran is not entitled to a 
rating higher than 10 percent under the diagnostic criteria 
pertaining to other foot injuries.  As the Veteran's pes 
planus has consistently been described as mild per X-ray 
examination, the Board finds that the severity of the 
Veteran's service-connected disability does not rise to the 
level of a moderately severe disability of the foot, as is 
required for an increased rating of 20 percent under 
Diagnostic Code 5284.  See 38 C.F.R. § 4.71a, DC 5284.  The 
Board has also considered whether a higher evaluation may be 
granted under other potentially applicable diagnostic codes; 
however, the other diagnostic codes for foot disorders are 
not applicable to the Veteran's disability as they regard 
other conditions for which he is not service-connected.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  In exceptional cases where schedular 
ratings are found to be inadequate, consideration of an 
extraschedular rating commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R 
§ 3.321(b)(1).  In this case, the Schedule is not inadequate.  
The Schedule provides for higher ratings for the Veteran's 
pes planus, but findings supporting a rating in excess of 10 
percent have not been documented.  In addition, it has not 
been shown that the service-connected disability has required 
frequent periods of hospitalization or has produced marked 
interference with the Veteran's employment.  Indeed, on 
examination in October 2008, the Veteran stated that his 
current employment did not require him to be on his feet for 
prolonged periods.  Therefore, the Board finds that referral 
for consideration of the assignment of an extraschedular 
rating is not warranted.

Consideration has been given to staged ratings (different 
percentage ratings for different periods of time since the 
effective date of service connection).  The Board 
specifically finds that staged ratings are not warranted as 
the weight of the credible evidence shows that the Veteran's 
service-connected pes planus has been no more than 10 percent 
disabling for the entire period in question.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the claim must be denied.

B.  Amputation of the Tip of the Left Fifth Finger

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, and 
incoordination must be taken into account in determining the 
level of associated functional loss.  See 38 C.F.R. § 4.40; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including flare-ups. 38 C.F.R. 
§ 4.14.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45 are only to be considered in conjunction with the 
diagnostic codes predicated upon limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).  Additionally, the 
intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

Arthritis shown by X-ray studies is rated based upon 
limitation of motion of the affected joint. When limitation 
of motion would be noncompensable under a limitation-of- 
motion code, but there is at least some limitation of motion, 
a 10 percent rating may be assigned for each major joint so 
affected.  38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 
(degenerative arthritis) and 5010 (traumatic arthritis). 
Diagnostic Code 5010 directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X- 
ray evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.

The Veteran's residuals of an amputation of the tip of the 
left fifth finger are rated as noncompensably disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5156, which provides for a 
10 percent rating where there is amputation of the little 
finger without metacarpal resection at the proximal 
interphalangeal joint or proximal thereto.  A maximum 20 
percent rating is warranted for amputation with metacarpal 
resection (more than one-half the bone lost).  Under 38 
C.F.R. § 4.31, where the criteria for a compensable rating 
under a diagnostic code are not met, and the schedule does 
not provide for a zero percent evaluation, as in DC 5156, a 
zero percent evaluation will be assigned when the required 
symptomatology is not shown.

The Veteran contends that he is entitled to a compensable 
rating for his left fifth finger disability because the 
amputation of the tip of that finger restricts his ability to 
type, precluding his eligibility for occupations that require 
typing or the use of computers.  He has not described any 
other disability, such as pain or limitation of motion, 
associated with the residuals of the amputation.

The Veteran underwent VA examination of his left fifth finger 
in October 2002 and stated that the sensation over the tip of 
his left little finger was diminished.  Physical examination 
revealed that all joints of the left fifth finger were 
intact; there was no loss of bone.  The distal portion of the 
finger was missing, approximately 1/4 of the total distal 
phalanx.  The nail was intact and appeared healthy.  The skin 
over the distal tip of the finger appeared normal.  The 
Veteran had no difficulty using his left hand, as he was 
right-hand dominant.  There was no evidence of pain or 
sensitivity.  He was able to make a normal grip and had 
normal dexterity of the left hand (range of motion of all 
fingers of the left hand was normal, and he had normal 
apposition of the thumb to the palmar crease and the tips of 
the fingers).  The examiner noted that the only disability 
was associated with the distal portion of the left fifth 
finger.


Clinical records dated from January 2003 to October 2005 do 
not reveal complaints associated with the left fifth finger.  
At no time did the Veteran complain of disability associated 
with the residuals of the amputation, and at no time was any 
associated disability diagnosed.

In correspondence dated in February 2007 and May 2007, the 
Veteran was requested to submit or notify VA of any 
additional evidence pertinent to his claim.  The Veteran did 
not respond to either request.  Accordingly, there are no 
clinical records dated after October 2005 of record.  

The Veteran underwent additional VA examination of his finger 
in October 2008.  The examiner at that time determined that 
the Veteran had some deformity but no significant difficulty 
with activities other than perhaps typing.  He had no reduced 
grip strength or impaired ability to hold items or perform 
tasks.  He had had no injections or further surgeries or 
treatments for the left fifth finger since the initial injury 
in service.  He currently took no medication for his left 
fifth finger.

Physical examination of the left hand revealed no erythema 
over the hand although there was slight swelling over the tip 
of the left fifth finger.  The little finger was 1 cm shorter 
than that of the right with some soft tissue and perhaps bony 
loss over the tip.  The distal phalangeal joint was present 
and able to flex to 80 degrees.  He had a normal grip, with 
all fingertips reaching the proximal palmar crease.  He had 
no crepitus or abnormal motion over the little finger, and 
the distal interphalangeal joint was stable.  There was no 
thenar or hypothenar atrophy found.  X-ray examination 
revealed a partial amputation of the tuft of the fifth distal 
phalanx.  There was mild soft tissue fullness about the 
amputated distal phalanx.  There were no acute osseous or 
joint abnormalities evident.  The joint articulations of the 
hands were congruent.  The diagnosis was partial amputation 
of the distal left fifth digit with no current occupational 
or daily impairment.  

Ankylosis of the left fifth finger has not been diagnosed.  
Even if it had been diagnosed, the maximum rating under the 
code pertaining to ankylosis is 0 percent.  Thus, the rating 
criteria pertaining to ankylosis cannot serve as the basis 
for an increased rating in this case.  38 C.F.R. § 4.71a, DC 
5227.  The Board similarly concludes that an increased rating 
is not warranted under Diagnostic Code 5156 because the 
amputation is above the proximal interphalangeal joint.  
Additionally, Diagnostic Code 5230, which contemplates 
limitation of motion of the ring or little finger, cannot 
serve as a basis for an increased rating in this case as it 
provides for only a noncompensable evaluation for any 
limitation of motion of the little finger.

The Board also concludes that a compensable evaluation under 
Diagnostic Codes 5003 or 5010 is not warranted.  Under DC 
5003, degenerative arthritis of a major joint may be rated 
under the criteria for limitation of motion of the affected 
joint and, as noted above, the code pertaining to limitation 
of motion of the little finger provides that all limitation 
of motion, no matter how severe, is noncompensable.  
Additionally, the Veteran's disability involves only one 
minor joint (the little finger) so a compensable rating 
cannot be assigned.  38 C.F.R. § 4.71a, DCs 5003, 5010; (a 10 
percent rating is warranted under DC 5003 only where there is 
involvement of a group of minor joints).

Finally, 38 C.F.R. § 4.40 allows for consideration of 
functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion 
measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  38 
C.F.R. § 4.45 provides that consideration should also be 
given to weakened movement, excess fatigability and 
incoordination.  According to the most recent medical 
findings, symptoms such as fatigability and incoordination 
are absent and there is no evidence of additional limitation 
of motion on repetitive use.  Thus, the Veteran's disability 
most nearly approximates a disability mild in nature.  The 
Board, therefore, concludes that compensation under these 
provisions would be inappropriate.  Even accepting that he 
may have some residual pain from the in-service injury, the 
rating schedule does not require a separate rating for pain. 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Board has considered whether a higher evaluation may be 
granted under other potentially applicable diagnostic codes.  
However, the other diagnostic codes for disorders of the hand 
are not applicable to the Veteran's disability as they regard 
other conditions for which he is not service-connected.

The Board has considered whether the record raises the matter 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
In exceptional cases where schedular ratings are found to be 
inadequate, consideration of an extraschedular rating 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be made.  The governing norm in an 
exceptional case is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R 
§ 3.321(b)(1).  In this case, the Schedule is not inadequate.  
The Schedule provides for higher ratings for the Veteran's 
residuals of the amputation, but findings supporting a 
compensable rating have not been documented.  In addition, it 
has not been shown that the service-connected disability has 
required frequent periods of hospitalization or has produced 
marked interference with the Veteran's employment.  Although 
the Veteran has stated that his disability precludes him from 
occupations that require typing or the use of a computer, he 
is currently employed and there is no indication that his 
disability interferes with his current employment.  
Therefore, the Board finds that referral for consideration of 
the assignment of an extraschedular rating is not warranted.

Consideration has been given to staged ratings (different 
percentage ratings for different periods of time since the 
effective date of service connection).  Staged ratings are 
not indicated as the weight of the credible evidence shows 
that the Veteran's service-connected residuals of the 
amputation of the tip of his left fifth finger have been no 
more than 0 percent disabling for the entire period in 
question.  As the preponderance of the evidence is against 
the claim for an increased rating, the claim must be denied.

Summary

The Board acknowledges that the Veteran is competent to 
testify as to symptoms such as pain with activities which are 
non-medical in nature, however, he is not competent to render 
a medical diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007) (lay testimony is competent to establish the presence 
of observable symptomatology that is not medical in nature).  
His assertions regarding pain and limitation have been taken 
into account when weighing the evidence with respect to both 
claims for increased ratings; however, the medical evidence 
is found to be more probative.  The Veteran does not require 
treatment for either his pes planus or amputation of the left 
little finger, he does not require accommodations at the 
workplace because of the disabilities, and there is no 
evidence of his having to miss work because of the 
disabilities.  Accordingly, the claims on appeal are denied.


ORDER

A rating higher than 10 percent for bilateral pes planus is 
denied.

A compensable rating for the amputation of the tip of the 
left fifth finger is denied.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


